Citation Nr: 1439560	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-22 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for left carpal tunnel syndrome.

7.  Entitlement to an evaluation in excess of 10 percent for mechanical low back pain with degenerative disc disease (low back disability).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1994.  The issue of entitlement to an evaluation in excess of 10 percent for low back disability came to the Board of Veterans Appeals' (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  The other issues on appeal came to the Board on appeal of a June 2012 rating decision of the Buffalo RO.  

A July 2013 rating decision granted service connection for bursitis of each hip and assigned separate 10 percent ratings effective August 20, 2012.  A September 2013 rating decision granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating effective September 11, 2013; this rating decision also granted an increased rating of 20 percent for radiculopathy of the right lower extremity, effective September 11, 2013.

The issue of entitlement to service connection for cervical spine disability was denied by rating decision in February 2010, and the Veteran was notified of the denial later in February 2010.  A reference to a claim for service connection for a cervical spine disability was received by VA in September 2010, which the Board finds sufficient to be considered as a timely notice of disagreement to the February 2010 denial.  In fact, the September 2013 Statement of the Case treats the issue of entitlement to service connection for cervical spine disability on a de novo basis.  
A review of the record reveals that private medical reports dated in February 2014 were added to the record in March 2014 along with a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  

The reopened issue of entitlement to service connection for right carpal tunnel syndrome, the issue of entitlement to service connection for left carpal tunnel syndrome, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for right carpal tunnel syndrome was denied by rating decision in March 1995, and the Veteran was notified of the denial later in March 1995; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the March 1995 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right carpal tunnel syndrome.

3.  The claim for entitlement to service connection for psychiatric disability was denied by unappealed rating decision in March 1995, September 2006, and August 2008; and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the August 2008 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for psychiatric disability.

5.  The evidence indicates that it is at least as likely as not that the Veteran's depression was aggravated by her service-connected disabilities
6.  The veteran has degenerative joint disease of the cervical spine due to service.  

7.  Relevant medical evidence shows motion of the low back to greater than 60 degrees of forward flexion, with combined motion to greater than 120 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.   


CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying entitlement to service connection for right carpal tunnel syndrome is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted since March 1995 to reopen the claim of entitlement to service connection for right carpal tunnel syndrome is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 2008 rating decision denying entitlement to service connection for psychiatric disability is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

4.  Evidence submitted since August 2008 to reopen the claim of entitlement to service connection for psychiatric disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for depression, secondary to service-connected disabilities, are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

6.  The criteria for the establishment of service connection for degenerative joint disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

7.  The criteria for an evaluation in excess of 10 percent for service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2010, prior to adjudication, which informed her of the requirements needed to establish entitlement to an increased rating.  The RO sent the Veteran letters in September 2009 and October 2010, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the requirements of VCAA, the September 2009 and May and October 2010 letters informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  

With respect to the issues on appeal, as the Board is granting the Veteran's request to reopen the previously denied claims for service connection for right carpal syndrome, and a psychiatric disability, and granting entitlement to service connection for a cervical spine disability and for depression, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations are of record, with the most recent examinations of the low back dated in December 2009, August 2010, and September 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they provide the symptomatology of the service-connected low back.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Analysis of the Claims

New And Material Evidence Claims

The Veteran seeks to reopen claims of service connection for right carpal tunnel syndrome and for a psychiatric disorder, which she contends were incurred or aggravated as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for right carpal tunnel syndrome was denied by rating decision in March 1995 because there was no evidence of the disability in service.  The Veteran was notified of this decision later in March 1995, and she did not complete a timely appeal, nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the March 1995 rating decision consisted of the Veteran's service treatment records and a November 1994 VA examination.  
The Veteran's service treatment records do not contain any complaints or clinical findings indicative of right carpal tunnel syndrome.  The diagnoses on VA general evaluation in November 1994 included right carpal tunnel syndrome.  

Evidence received since March 1995 consists of VA and private treatment reports dated through August 2013, VA examination reports, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after March 1995 includes an August 2010 VA assessment of carpal tunnel syndrome.  

The Board has reviewed the evidence received into the record since the March 1995 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for right carpal tunnel syndrome.  The August 2010 treatment record is new because it has not previously been received by VA, and it is material because it relates to the element of whether the Veteran has current right carpal tunnel syndrome that could be related to service.  As such, this record raises a reasonable possibility of substantiating the claim for service connection for right carpal tunnel syndrome, as this evidence bears upon one element of a claim for service connection.

Entitlement to service connection for an acquired psychiatric disorder was denied by rating decision in March 1995 because the diagnosis in service was considered a development disability and not an acquired disorder.  The Veteran was notified of this decision later in March 1995, and she did not complete a timely appeal, nor was any new and material evidence submitted within the appeal period.  Subsequent rating decisions in September 2006 and August 2008 did not find that new and material evidence had been submitted to reopen the claim.

The evidence on file at the time of the August 2008 rating decision consisted of the Veteran's service treatment records and VA and private treatment reports dated through July 2008.  

The Veteran's service treatment records include a September 1988 diagnosis of narcissistic behavior with adjustment disorder, A May 1989 hospital diagnosis of  adjustment disorder with depressed mood, and a May 1993 diagnosis of borderline personality disorder.  VA and private treatment reports through July 2008 contain several psychiatric diagnoses, including dysthymia in August 1995, major depression in March 2005, and bipolar disorder in July 2008.

Evidence received since August 2008 consists of VA and private treatment reports dated through August 2013, February 2014 private medical statements, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after August 2008 includes February 2014 private medical statements linking the Veteran's current depression to service and her service-connected disabilities.  

The Board has reviewed the evidence received into the record since the August 2008 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  The February 2014 private medical statements are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current acquired psychiatric disorder that could be related to service or to service-connected disability.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, as this evidence bears upon one element of a claim for service connection.

The Board must now consider whether the Veteran will be prejudiced if the Board proceeds to consider his claims for service connection for an acquired psychiatric disorder on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of the claim for service connection for an acquired psychiatric disorder throughout the appeal period.  She has also had the opportunity to submit evidence on the merits of this claim.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claims for service connection for an acquired psychiatric disorder on the merits.  Curry v. Brown, 7 Vet App 59 (1994).


Service Connection Claims

The Veteran has contended that she has an acquired psychiatric disorder and a cervical spine disability as a result of service or as secondary to service-connected disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Psychiatric Disability

According to a February 2014 medical evaluation report from H. Henderson-Galligan, Ph.D., a licensed psychologist, who had reviewed the claims file and VA administration records and interviewed the Veteran, the Veteran has a depressive disorder as a result of her multiple service-connected disabilities.  Dr. Henderson-Galligan referred to a body of literature detailing the connection between medical issues, especially the pain affecting the Veteran, and psychiatric disability.  Dr. Henderson-Galligan also noted that the Veteran's service-connected disabilities more likely than not aggravated her depressive disorder.  A February 2014 statement from S. Barnes, another private medical professional who also reviewed the record, supports Dr. Henderson-Galligan's conclusion that the Veteran's depression is related to the pain caused by her service-connected disabilities.

Based on the above evidence, which includes private medical opinions relating the Veteran's depressive disorder to her service-connected disabilities, the Board concludes that service connection is warranted for a depressive disorder as secondary to her service-connected disabilities.  

Cervical Spine Disability

The Veteran's service treatment records include complaints of neck pain in January and February 1989 and in September 1991.  The diagnosis in September 1991 was muscle spasms/tremors of unknown etiology.  VA X-rays of the cervical spine in November 2007 were reported to show mild degenerative changes with minimal foraminal narrowing at C5-C6 on the right.  Cervical strain was reported in December 2008.  

A VA cervical spine evaluation was obtained in October 2009.  After examination of the Veteran and review of the claims files, the examiner opined that it was at least as likely as not that the degenerative changes of the cervical spine were an extension of the spine condition that she experienced in service.  Continued problems with neck pain were noted in VA treatment reports in August 2010 and June 2011.

There is evidence on file of cervical spine complaints in service and a post-service diagnosis of degenerative changes of the cervical spine related to service.  There is no medical opinion on file against the claim for service connection for a cervical spine disability.  Consequently, service connection for degenerative joint disease of the cervical spine is warranted.

Increased Rating Claim

A March 1995 rating decision granted service connection for low back disability and assigned a 10 percent rating effective August 30, 1994.  A claim for an increased rating for low back disability was received by VA in May 2010, and was denied by rating decision in September 2010.  The Veteran timely appealed.  The Veteran is also currently assigned compensable ratings for radiculopathy of the lower extremities associated with her low back disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under the rating criteria, Diagnostic Code 5237 (lumbosacral or cervical strain) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

On VA compensation and pension evaluation in December 2009, it was noted that the Veteran walked with a normal gait.  Forward flexion was to 70 degrees, backward extension was to 25 degrees, lateral bending was to 25 degrees to each side, and bilateral rotation was to 30 degrees with pain.  There was tenderness to the paravertebral muscles.  Repetitive testing caused pain but no loss of motion.  The diagnosis was low back strain with degenerative disc disease and osteoarthritis.

The Veteran complained on VA evaluation in August 2010 of increased back pain.  Forward flexion of the low back was to 80 degrees, with pain at 70-80 degrees; backward extension was to 30 degrees, with pain at 20-30 degrees; lateral bending and rotation were to 30 degrees bilaterally, with pain at 20-30 degrees.  Strength was 5/5 in the lower extremities.  There was no loss of additional motion on repetitive testing.  X-rays showed moderate L5-S1 disc space narrowing.  The impression was degenerative disc disease with mild radiculopathy affecting the right leg during flare-ups.  

When examined by VA in September 2013, pain-free forward flexion of the low back was to 80 degrees, pain-free extensión was to 20 degrees, and pain-free bilateral lateral bending and rotation were to 20 degrees.  There was no additional limitation due to repetitive testing.  Guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  Lower extremity strength was normal.  

Based on the relevant evidence of record, as summarized above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's low back disability under the General Rating Formula have not been met during the pendency of this claim.  Forward flexion of the thoracolumbar spine has exceeded 60 degrees, and combined range of motion has exceeded 120 degrees, even after repetitive testing.  Thus, a rating in excess of 10 percent under the General Rating Formula based on range of motion is not warranted.  There is also no competent medical evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

The Board finds that an increased rating is not warranted under the DeLuca criteria.  While the December 2009 VA examination report shows increased pain after repetitive motion testing, there was no additional limitation of motion of the lumbosacral spine on repetitive range-of-motion testing.  The Board notes that the General Rating Formula already accounts for pain, which is generally a concomitant of limitation of motion.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. 51, 454, 51,455  (Supplementary Information).  The fact that even after repetitive testing the Veteran's range of motion of the lumbosacral spine exceeded the ranges of motion corresponding to a 20 percent rating, indicates that a higher rating is not warranted under the DeLuca criteria for pain associated with range of motion. 

In sum, the Board finds that the schedular criteria for a rating in excess of 10 percent for the Veteran's low back disability have not been met at any point during the pendency of this claim.  As such, staged ratings are not warranted for the period of time on appeal.  See Hart, 21 Vet. App. at 509-10.

The General Rating Formula indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, service connection was separately established for radiculopathy of each lower extremity, each of which is assigned a compensable rating.  The Veteran did not appeal these evaluations.  Therefore, the evaluations of the Veteran's associated neurological symptoms are not before the Board. 

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations.  However, while the Veteran is competent and credible with regard to her subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of her low back disability as reflected in the VA examination reports on file.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria, to include the General Rating Formula, which account for pain, stiffness, limitation of motion, and functional limitations associated with disability of the spine.  Id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's lumbosacral strain presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). Therefore, referral for extraschedular consideration is not warranted.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for right carpal tunnel syndrome is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for depression is granted.

Entitlement to service connection for degenerative joint disease of the cervical spine is granted.

Entitlement to an evaluation in excess of 10 percent for low back disability is denied.


REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for right carpal tunnel syndrome.  However, adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.

In the present case, the RO has not reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the RO for consideration of such in the first instance on the merits.  Additionally, there is no nexus opinion on file on whether the Veteran's right carpal tunnel syndrome is causally related to service.  With respect to the issue of entitlement to service connection for left carpal tunnel syndrome, there is also no nexus opinion on whether the Veteran's left carpal tunnel syndrome is causally related to service.

In light of the Board's grant of service connection for a depressive disorder and degenerative joint disease of the cervical spine, the issue of entitlement to TDIU, which is inextricable intertwined with these issues, is remanded for RO consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a VA examination which addresses a possible causal relationship between service and peripheral neuropathy of the upper extremities, she should be scheduled for appropriate examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of her bilateral carpal tunnel syndrome.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to identify any carpal tunnel syndrome and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome was present in service, was caused by service, or is otherwise related to service.

If the opinion above is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome was caused or aggravated by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the above, the AMC/RO should then adjudicate the reopened claim for service connection for right carpal tunnel syndrome and readjudicate the claim for service connection for left carpal tunnel syndrome.  The AMC/RO will then readjudicate the claim for TDIU.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


